Citation Nr: 1619817	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-02 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating for bilateral nasal pannus with associated corneal haze in excess of 30 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1953 to June 1968 and September 1968 to June 1973. 
His awards and decorations include the Purple Heart and Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2015, the Board remanded the case for additional evidentiary development.  The issue of entitlement to service connection for bilateral hearing loss was granted in a January 2016 VA rating decision, which represents a full grant of the benefits sought it is no longer on appeal before the Board.  

In the January 2016 VA rating decision, the RO also assigned the service-connected bilateral nasal pannus with associated corneal haze at 30 percent disability rating effective for the entire initial appeal period from February 9, 2012.  Since the 30 percent disability rating is not the maximum rating available, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected bilateral nasal pannus with associated corneal haze has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired sets of features, or; by four or more characteristics of disfigurement.

CONCLUSION OF LAW

The criteria for entitlement to an initial rating for bilateral nasal pannus with associated corneal haze in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned for the claim on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability on appeal since he was last examined in January 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

There was also substantial compliance with the July 2015 remand directives.  The AOJ obtained an eye examination.  The VA Disability Benefits Questionnaire (DBQ) examination for eye conditions conducted in January 2016 is adequate as it was based on a review of the history, examination, and sufficient information was provided to allow the Board to render an informed determination.  Although the examiner did not include unretouched color photographs, as specifically requested in the remand directives, the absence of such does not render the examination report inadequate.  Specifically, the examiner provided a detailed description indicating the gross asymmetry and two other characteristics of disfigurement of the Veteran's service-connected eye disability.  This description resulted in the report containing the necessary information in order to decide the claim pursuant to the rating criteria.  Accordingly, no prejudice results from the failure to provide unretouched color photographs.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In a January 2013 VA rating decision, service connection for bilateral nasal pannus with associated corneal haze was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a noncompensable (0 percent) evaluation effective for the entire initial rating period from February 9, 2012.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  As noted above, in the January 2016 VA rating decision, the RO assigned 30 percent disability rating effective for the entire initial appeal period based on evidentiary findings of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (eyes) and two characteristics of disfigurement (surface contour elevated or depressed on palpation and scar adherent to underlying tissue).  As such, the Board considers whether a rating for bilateral nasal pannus with associated corneal haze in excess of 30 percent is warranted at any time during the initial appeal period.

Under Diagnostic Code 7800, a higher rating of 50 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks, lips), or; by four or five characteristics of disfigurement.  An 80 percent rating, the maximum available, is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

For VA purposes, the eight characteristics of disfigurement are: (1) Scar 5 or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeter) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).

Following a March 2012 VA DBQ examination for eye conditions, the VA examiner concluded the Veteran has bilateral nasal pannus with associated corneal haze, which more likely than not is a residual of pterygium excision of the right eye.  The examiner also concluded the Veteran had scarring or disfigurement attributable to an eye condition, but did not indicate any scar attributes.  In a September 2012 VA DBQ medical opinion, the same examiner noted review of the claims file and rendered a positive nexus opinion between the Veteran's current diagnosis of bilateral nasal pannus with associated corneal haze and the in-service pterygium excision of the right eye.  The examiner noted that the Veteran also has bilateral corneal arcus, bilateral dermatochalasis, right lower eyelid ectropion, right pseudophakia, left cataract, right pterygium, right posterior vitreous detachment and bilateral temporal pingueculae.  The examiner found that none of these conditions is related to service.

At a June 2014 VA DBQ examination for eye conditions, the VA examiner noted review of the claims file and the presence of scarring or disfigurement attributable to the service-connected eye disorder.  Specifically, the scar attributes included gross distortion or asymmetry of one feature or paired set of features (the eyes) and two characteristics of disfigurement (surface countour of scar elevated or depressed on palpation and scar adherent to underlying tissue).  It was further explained that "the nasal pannus in both eyes is visible to the naked eye and causing gross distortion/asymmetry of the eyes."  The Board notes that such criteria support the currently-assigned 30 percent disability rating as it shows one feature and two characteristics of disfigurement.  The examiner also noted that the Veteran had pseudophakia, posterior vitrous detachments, right lower ectropion, dry age-related macular degeneration, bilateral dermatochalasis, bilateral pingueculae, epiretinal membrane and dry eye syndrome.  The examiner found that none of these are related to his bilateral nasal pannus with corneal haze and also found that visual deficits were due to the macular degeneration and not the service-connected disability.

In an April 2015 VA DBQ examination for eye conditions report, the June 2014 VA examiner noted the Veteran did not have scarring or disfigurement attributable to any eye condition.  The examiner also indicated that the new diagnosis of exudative age-related macular degeneration OD is a new and separate condition from his bilateral nasal pannus with associated corneal haze, which is stable and has not progressed.

Most recently, in a January 2016 VA DBQ examination report for eye conditions, the June 2014 VA examiner explained that the disfigurement notation was erroneously omitted in April 2015 and the June 2014 disfigurement findings are correct and stable.  The examiner indicated that the Veteran could not work as his visual acuity was too poor due to macular degeneration.  The examiner explained that the decrease in visual acuity was due to macular degeneration and not the service-connected disability.  It was further noted that:

The pterygium and scarring the right eye is visible to the naked eye, causing a distorted appearance to the right eye and asymmetry in the eyes' appearance.  The pterygium and scar OD is adherent to underlying corneal tissue.  The pterygium appears elevated and adjacent tissue appears depressed.

Again, the Board notes that these findings support the currently-assigned 30 percent disability rating as it shows one feature and two characteristics of disfigurement.  The VA examiner also noted the presence of additional diagnoses related to the service-connected bilateral nasal pannus with associated corneal haze, to include pterygium resection of both eyes in 1956 and 1960, dry eye syndrome, and pinguecula in both eyes.  

Review of the VA examination reports show both examiners' findings of additional eye diagnoses not related to the service-connected eye disability on appeal, to include bilateral temporal pingueculae, bilateral corneal arcus, bilateral dermatochalasis, right lower eyelid ectropion, right pseudophakia, right posterior vitreous detachment, left cataract, dry age related macular degeneration OS (left eye), exudative age related macular degeneration OD (right eye), epiretinal membrane OD and bilateral dry eye syndrome.  Additional evidence during the appeal period include VA treatment records (in Virtual VA) which show the Veteran's reported symptomatology and treatment for these additional diagnoses, to include Avastin injections in the right eye for macular degeneration in November 2014, December 2014, and March 2015.  Since these additional diagnoses are not service connected or manifestations of the service-connected disability on appeal, the functional impairment resulting therefrom is not for consideration by the Board at this time.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record does not show the Veteran's service-connected bilateral nasal pannus with associated corneal haze has been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks, lips), or; by four or more characteristics of disfigurement at any time during the initial rating period on appeal.  The evidence does not show he has a scar 5 or more inches in length, a scar at least one-quarter inch wide, hypo- or hyper-pigmented skin in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches or indurated and inflexible skin in an area exceeding six square inches.  As such, a rating in excess of the currently-assigned 30 percent rating is not warranted.

Review of the evidentiary record does not indicate any anatomical loss of either eye to warrant a higher rating under Diagnostic Code 6061 (anatomical loss of both eyes) or 6063 (anatomical loss of one eye).  See 38 C.F.R. §§ 4.79, 4.118, Diagnostic Code 7800, Note (2) (2015).  In fact, both VA examiners affirmatively noted the Veteran did not have anatomical loss of either eye.  Moreover, the evidence does not show that the Veteran has visual impairment or incapacitating episodes resulting from the service-connected disability.  Incapacitation has been related to Avastin injections which the VA treatment records show is for nonservice-connected disability and his visual impairment is not a manifestation of the service-connected disorder according to the VA examination reports and VA treatment records.  

The Board has considered the Veteran's reported history of symptomatology related to this service-connected disability on appeal pursuant to seeking VA compensation benefits and at VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific level of impairment according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As the most probative evidence of record shows the Veteran's service-connected bilateral nasal pannus with associated corneal haze has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired sets of features, or; by four or more characteristics of disfigurement, a rating in excess of 30 percent is denied.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board notes that a veteran may be awarded an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1), to include based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nevertheless, in this case, since the issue of entitlement to a TDIU and SMC at the housebound rate have been in effect since May 7, 2014, as noted in May 2015 and January 2016 VA rating decisions, consideration of an extra-schedular evaluation for the Veteran's bilateral nasal pannus with associated corneal haze is ultimately moot from May 7, 2014.  The Federal Circuit stated that 38 C.F.R. § 3.321(b) fills a gap in those situations in which a veteran's overall disability picture is less than total unemployability but where the disabilities are inadequately represented.  Id.

Prior to May 7, 2014, the Veteran is not in receipt of TDIU and it was not raised by the record in connection with the service-connected disability currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Veteran has related that he is unable to work due, in part, to vision problems which the VA examiner has indicated is due to nonservice-connected disability.  There is also no indication that the schedular criteria are inadequate.  The signs and symptoms of the Veteran's bilateral nasal pannus with associated corneal haze are contemplated by the schedular criteria as was discussed above.

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a rating for bilateral nasal pannus with associated corneal haze in excess of 30 percent.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating for bilateral nasal pannus with associated corneal haze in excess of 30 percent is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


